--------------------------------------------------------------------------------

Exhibit 10.3


[EXECUTION COPY]








STOCK PURCHASE AGREEMENT


BETWEEN


AmbiCom Acquisition Corp.,
a Nevada corporation, on the one hand.


AND


AmbiCom, Inc.,
a California corporation, on the other.

 
Page 1 of 26

--------------------------------------------------------------------------------

 

AGREEMENT


This Stock Purchase Agreement is dated as of May 21, 2009, and is by and between
AmbiCom Acquisition Corp., a Nevada corporation (“AAC”), on the one hand, and
AmbiCom. Inc., a California corporation (“AmbiCom”) on the other.


WHEREAS, the respective Boards of Directors of AAC and AmbiCom have each
approved the transfers and purchases set forth herein (the “Acquisition”), upon
the terms and subject to the conditions set forth in this Agreement;


WHEREAS, the respective Boards of Directors of AAC and AmbiCom have each
determined that the Acquisition and the other transactions contemplated hereby
are consistent with, and in furtherance of, their respective business strategies
and goals and are in the best interests of their respective stockholders;


WHEREAS, AAC and AmbiCom desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and also to
prescribe various conditions to the Acquisition.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:


ARTICLE 1


THE ACQUISITION


SECTION 1.1. The Acquisition. Upon the terms and subject to the conditions set
forth in this Agreement, AmbiCom will sell, transfer and convey to AAC all of
its stock, which includes by operation of law without limitation the assets and
properties owned by AmbiCom or in which AmbiCom has any right, title, or
interest inchoate or otherwise, of every kind and description, wherever located
in exchange for the receipt by AmbiCom of $2,600,000 of AAC convertible
preferred stock (the “AAC Preferred Stock”) and twelve-month warrants to
purchase 500,000 shares of common stock of AAC at an exercise price of $2.00 per
share (the “AAC Warrants”), all as more particularly described below. AmbiCom
represents that it has fully and accurately disclosed the assets to be
transferred, which include all those reasonably necessary for the conduct of the
acquired business in the same manner as that in which such business has been
conducted in the immediate past and that no such assets have been heretofore
transferred.


SECTION 1.2. Liabilities. AmbiCom, Inc. has disclosed all known liabilities,
actual or contingent.


SECTION 1.3. Audited Financial Statements. AmbiCom shall deliver to AAC by June
15, 2009, a true and complete copy of its audited financial statements for the
years ended December 31, 2006, December 31, 2007, and unaudited financial
statements for the year ended December 31, 2008, and for the quarter ended March
31, 2009 (the “AmbiCom Financial Statements”). The Financial Statements shall
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis (except as may be indicated therein or in the
notes thereto) and fairly present the financial position of AmbiCom as of the
dates thereof and the results of its operations and changes in financial
position for the periods then ended.

 
Page 2 of 26

--------------------------------------------------------------------------------

 

SECTION 1.4. Instruments of Transfer. The sales, assignments, and deliveries to
be made to AAC pursuant to this Agreement shall be effected if and as may be
necessary under applicable law by stock transfers, deeds, bills of sale,
indorsements, checks, and other instruments of transfer in such form as AAC
shall reasonably request. AmbiCom shall prepare appropriate forms of instruments
of transfer and conveyance in conformity with this agreement and shall submit
them to AAC within fourteen (14) days of execution of this Agreement.


SECTION 1.5. Name. AmbiCom agrees that it has not and will not authorize the use
of the name AmbiCom, or any trade name or trademark under which it has conducted
business.


SECTION 1.6. Assignment of Contract Rights. To the extent necessary under
applicable law, if any contract, license, lease, commitment, or sales or
purchase order assignable to AAC under this Agreement may not be assigned
without the consent of the other party thereto, AmbiCom will use its best
efforts to obtain the consent of the other party to the assignment.


SECTION 1.7. Books and Records. Within two weeks of the execution of this
Agreement, AmbiCom shall deliver to AAC the originals of minute books, stock
books, and other corporate records of AmbiCom.


SECTION 1.8. Closing. The closing of the Acquisition (the “Closing”) will take
place upon completion of the transfer of AmbiCom stock ownership unless another
time or date is agreed to in writing by the parties hereto. For the purposes of
this provision, email correspondence shall be considered a “writing.”


SECTION 1.9. Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, the parties shall cause the Acquisition
to be consummated by filing appropriate documents executed in accordance with
the relevant provisions of applicable law and shall make all other filings or
recordings required to transfer the stock and otherwise to effect the
transactions contemplated by this Agreement.


SECTION 1.10. Effects of the Acquisition. The Acquisition shall have the effect
of transferring one hundred percent (100%) of ownership and rights to the stock
of AmbiCom and all rights and benefits attendant to such stock acquisition.


SECTION 1.11. Reservation of Right to Revise Transaction. If each of AmbiCom,
and AAC agree, the parties hereto may change the method of effecting the
acquisition and transactions contemplated hereby, and each party shall cooperate
in such efforts, including, to provide for maximization of tax attributes and,
among other methods, (a) a merger of AmbiCom with and into a new corporation, or
(b) a merger of AmbiCom with and into AAC; provided, however, that no such
change shall alter or change the amount or kind of consideration to be issued to
AmbiCom provided for in this Agreement (the “Acquisition Consideration”).

 
Page 3 of 26

--------------------------------------------------------------------------------

 

ARTICLE II


EFFECT OF THE ACQUISITION ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS;
DELIVERY OF CERTIFICATES


SECTION 2.1. Effect on AmbiCom Options, Warrants and Convertible Securities. As
of the Closing Date, by virtue of the Acquisition each outstanding share of
AmbiCom common and preferred stock and each outstanding option and warrant to
purchase shares of AmbiCom common stock, shall be cancelled, with the Board
having granted authority to AAC to issue 100% of ownership in AmbiCom to AAC. As
soon as practicable after the Closing Date but no later than thirty (30) days.
AAC shall issue to AmbiCom for immediate distribution to the
preferred shareholders the AAC Preferred Stock and for distribution to the
common shareholders the Warrants referenced in Section 1.1, above and in (a) and
(b), below. AAC understands that AmbiCom has obtained the agreement of its
shareholders and debtholders that the AAC Preferred Stock and the Warrants shall
be distributed by AmbiCom as follows:


 
(a)
AmbiCom’s preferred shareholders shall receive the AAC Preferred Stock
Acquisition Consideration, which shall be convertible into AAC Common Stock
beginning one year after the date of issuance of the public company shares and
for two years thereafter at the average of the market price for the thirty day
period preceding the conversion. If not converted, the AAC Preferred Stock
Acquisition Consideration shall then yield a 5% dividend and be paid in arrears
at the end of the sixth year. The Preferred Stock, or common stock issued by
conversion thereof, may not be sold for a period of two years from the date of
the initial issuance of the Preferred Stock.



 
(b)
Common shareholders of AmbiCom shall be issued the AAC Warrants Acquisition
Consideration, which shall be exchanged for the public company warrants, with
the 12 month warrant exercise period to begin upon issuance of the public
company warrants. Key officers shall be issued the AAC Options subject to agreed
performance criteria over the first two years after the Closing Date.



SECTION 2.2. AAC to Deliver Certificates. AAC shall issue the AAC Preferred
Stock and the AAC Warrants in conformity with the records provided by AmbiCom.


SECTION 2.3. No Fractional Securities. Notwithstanding any other provision of
this Agreement, no certificates or scrip for shares of capital stock
representing less than one share of AAC Common Stock shall be issued.


SECTION 2.4. Restricted Securities. The shares of the AAC Preferred Stock, the
shares underlying the AAC Warrants, and any other securities (including without
limitation the Warrants) to be issued in connection with the Acquisition shall
be deemed “restricted securities” as defined by Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”). The certificates evidencing such
shares shall bear the following restrictive legend:


The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
or otherwise transferred unless registered under the Securities Act or there is
an opinion from counsel to the Company that such sale or other transfer may be
made pursuant to an exemption from the registration requirement of the
Securities Act.

 
Page 4 of 26

--------------------------------------------------------------------------------

 

In addition, the restriction on sale or transfer shall be for a period of
twenty-four (24) months after the Closing Date, and any holder shall not offer
to sell, contract to sell or otherwise sell, dispose of loan, pledge,
hypothecate, or grant any rights with respect to any shares of said Preferred
Stock, or common issued on conversion, any warrants to purchase any shares of
Common Stock or any securities convertible into or exchangeable for shares of
Common Stock. The certificates evidencing any such shares shall bear the
following restrictive legend:


This stock certificate and the shares represented thereby is issued and shall be
held subject to those particular qualifications, limitations and restrictions
concerning the sale or transfer of stock as set forth in the STOCK PURCHASE
AGREEMENT dated as of May 21, 2009, between AmbiCom Acquisition Corp., a Nevada
corporation, on the one hand, and AmbiCom, Inc., a California corporation, on
the other, which matters are hereby referred to and made a part hereof, to all
of which the holder of this certificate assents.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


SECTION 3.1. Representations and Warranties of AmbiCom. AmbiCom represents and
warrants to AAC as follows:


 
1.
Organization, Standing and Corporate Power. (i) AmbiCom is a corporation duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the laws of the jurisdiction in which it is
organized and has the requisite corporate or other power and authority to carry
on its business as now being conducted, except, for those jurisdictions where
the failure to be so organized, existing or in good standing individually or in
the aggregate would not have a material adverse effect (as defined in Section
9.3) on AmbiCom. AmbiCom is duly qualified or licensed to do business and is in
good standing (with respect to jurisdictions which recognize such concept) in
each jurisdiction in which the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
except for those jurisdictions where the failure to be so qualified or licensed
or to be in good standing would not have a material adverse effect on AmbiCom.
AmbiCom has delivered to AAC prior to the execution of this Agreement, complete
and correct copies of its Certificate of Incorporation and By-Laws, as amended
to date.



 
2.
Subsidiaries. AmbiCom does not beneficially own any subsidiaries nor does it own
any capital stock or other proprietary interest, directly, indirectly in any
corporation, trust, partnership, joint venture or other entity.



 
3.
Capital Structure. The authorized capital stock of AmbiCom consists of
56,001,846 shares, of which 40,000,000 shares are designated as Common Stock
(“Ambicom Common Stock”) and 16,001,846 are designated as shares of preferred
stock (“AmbiCom Preferred Stock”). As of the date hereof: (i) 3,373,833 shares
of AmbiCom Common Stock were issued and outstanding; (ii) no shares of AmbiCom
Common Stock were held by AmbiCom in its treasury; (iii) 12,002,400 shares of
AmbiCom Preferred Stock were issued and outstanding, (iii) 2,400,000 shares of
AmbiCom Common Stock were reserved for issuance upon exercise of stock options
issuable under the AmbiCom Stock Option Plans; and (iv) no shares of AmbiCom
Common Stock were reserved for issuance upon the exercise of common stock
purchase warrants and convertible securities. All outstanding shares of capital
stock of AmbiCom are and all shares which may be issued will be, when issued,
duly authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights.


 
Page 5 of 26

--------------------------------------------------------------------------------

 

 
4.
Authority; Noncontravention. AmbiCom has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
AmbiCom and the consummation by AmbiCom of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of AmbiCom, subject, in the case of the Acquisition, to the AmbiCom
Stockholder Approval (approval of the preferred and common shareholders of
AmbiCom as required by AmbiCom’s Articles of Incorporation and by applicable
California law). This Agreement has been duly executed and delivered by AmbiCom
and, assuming the due authorization, execution and delivery by AAC constitutes
the only legal, valid and binding obligation of AmbiCom, enforceable against
AmbiCom in accordance with its terms. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement and compliance with the provisions of this Agreement will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation of any Lien upon any of the Assets to be transferred of
AmbiCom or any of its subsidiaries under, (i) the certificate of incorporation
or bylaws of AmbiCom or the comparable organizational documents of any of its
subsidiaries, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, license or
similar authorization applicable to AmbiCom or any of its subsidiaries or their
respective properties or assets or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to AmbiCom or any
of its subsidiaries or their respective properties or assets, other than, in the
case of clauses (ii) and (iii), any such conflicts, violations, defaults,
rights, losses or Liens that individually or in the aggregate would not (x) have
a material adverse effect on AmbiCom or (y) reasonably be expected to impair the
ability of AmbiCom to perform its obligations under this Agreement. No consent,
approval, order or authorization of, action by or in respect of, or
registration, declaration or filing with, any federal, state, local or foreign
government, any court, administrative, regulatory or other governmental agency,
commission or authority or any nongovernmental self-regulatory agency,
commission or authority (a “Governmental Entity”) is required by or with respect
to AmbiCom or any of its subsidiaries in connection with the execution and
delivery of this Agreement by AmbiCom or the consummation by AmbiCom of the
transactions contemplated by this Agreement, except for (1) the filing of
appropriate documents with the relevant authorities of other states in which
AmbiCom is qualified to do business and such filings with Governmental Entities
to satisfy the applicable requirements of state securities or “blue sky” laws or
the transfer or assignment of patents, service marks, trade names, copy rights
or similar rights; and (2) such consents, approvals, orders or authorizations
the failure of which to be made or obtained individually or in the aggregate
would not (x) have a material adverse effect on AmbiCom or (y) reasonably be
expected to impair the ability of AmbiCom to perform its obligations under this
Agreement.


 
Page 6 of 26

--------------------------------------------------------------------------------

 

To the knowledge of AmbiCom neither AmbiCom, nor any of its Subsidiaries, are in
material violation of, or in material default under, (i) any term or provision
of its Certificate of Incorporation or bylaws; or (ii) any existing applicable
law, rule, regulation, judgment, order or decree of any governmental agency or
court domestic or foreign, having jurisdiction over it or any of its properties
or business. AmbiCom owns, possesses or has obtained all material governmental
and other licenses, permits, certifications, registration, approvals or consents
and other authorizations necessary to own or lease, as the case may be, and to
operate its properties and to conduct its business or operations as presently
conducted and all such governmental and other licenses, permits, certifications,
registrations, approvals, consents and other authorizations are outstanding and
in good standing and there are no existing actions, seeking to cancel, terminate
or limit such licenses, permits, certifications, registrations, approvals or
consents or authorizations.


 
5.
Good Title. All assets and properties that were and are used in the business of
AmbiCom, or that were reflected in the balance sheet dated December 31. 2008,
are owned by AmbiCom and are free and clear of all liens and encumbrances and
are not subject to any restriction.



 
6.
Undisclosed Liabilities. To AmbiCom’s knowledge, except (i) as reflected in the
AmbiCom Financial Statements or in the notes thereto, (ii) for liabilities
incurred in connection with this Agreement or the transactions contemplated
hereby, or (iii) liabilities incurred in the ordinary cause of AmbiCom’s
business since its inception, neither AmbiCom nor any of its subsidiaries has
any liabilities or obligations of any nature which, individually or in the
aggregate, would have a material adverse effect on AmbiCom or its ability to
carry out the terms of this Agreement.



 
7.
Information Supplied. None of the information supplied or to be supplied by
AmbiCom specifically for inclusion or incorporation by reference any reports,
notices, schedules or filings to be filed with the SEC by AAC in connection with
the transactions contemplated hereby will to AmbiCom’s knowledge contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.



 
8.
Customer Relationships. AmbiCom enjoys very good relationships with its
customers, and there have been no significant difficulties experienced that
would indicate that these good relationships will not continue past the Closing
Date. AmbiCom does not now have, nor has ever had, any agreement, arrangement,
or understanding with any of its customers with respect to discriminatory
allowances, preferential or special terms of sale, or exclusive dealing or
special delivery terms, and nothing has been done or said by AmbiCom to cause
any of its customers to expect any such special conditions as a prerequisite for
continued purchases of products from AmbiCom or AAC or AAC’s successor
corporation. AmbiCom is not in default under any contract, agreement, lease, or
other document to which it is a party, and has complied with all laws,
regulations, and ordinances applicable to its business to the date of this
Agreement.


 
Page 7 of 26

--------------------------------------------------------------------------------

 

 
9.
Absence of Certain Changes or Events. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby since
December 31, 2008, AmbiCom and its “subsidiaries have conducted their business
only in the ordinary course since such date and prior to the date hereof, and
there has not been (i) any material adverse change in AmbiCom, (ii) any
declaration, setting aside or payment of any dividend or other distribution
(whether in cash, stock or property) with respect to any of AmbiCom’s capital
stock, (iii) any split, combination or reclassification of any of AmbiCom’s
capital stock or any issuance or the authorization of any issuance of any other
securities in respect of, in lieu of or in substitution for shares of AmbiCom’s
capital stock, (iv) (A) any granting by AmbiCom or any of its subsidiaries to
any current or former director, executive officer or other key employee of
AmbiCom or its subsidiaries of any increase in compensation, bonus or other
benefit, (B) any granting by AmbiCom or any of its subsidiaries to any such
current or former director, executive officer or key employee of any increase in
severance or termination pay, or (C) any entry by AmbiCom or any of its
subsidiaries into, or any amendment of, any employment, deferred compensation
consulting, severance, termination or indemnification agreement with any such
current or former director, executive officer or key employee, (v) except
insofar as may have been disclosed in AmbiCom Disclosure Documents provided to
AAC or required by a change in USGAAP, any change in accounting methods,
principles or practices by AmbiCom materially affecting its assets, liabilities
or business, or (vi) except insofar as may have been disclosed in the AmbiCom
Disclosure Documents, any tax election that individually or in the aggregate
would have a material adverse effect on AmbiCom or any of its tax attributes or
any settlement or compromise of any material income tax liability.



 
10.
Compliance with Applicable Laws; litigation. (i) To the knowledge of AmbiCom,
AmbiCom holds all permits, licenses, variances, exemptions, orders,
registrations and approvals of all Governmental Entities which are required for
the operation of the businesses of AmbiCom (the “AmbiCom Permits”) except where
the failure to have any such AmbiCom Permits individually or in the aggregate
would not have a material adverse effect on AmbiCom. AmbiCom is in compliance
with the terms of the AmbiCom Permits and all applicable statutes, laws,
ordinances, rules and regulations, except where the failure so to comply
individually or in the aggregate would not have a material adverse effect on
AmbiCom. As of the date of this Agreement no action, demand, requirement or
investigation by any Governmental Entity and no suit, action or proceeding by
any person, in each case with respect to AmbiCom or any of its respective
properties, is pending or, to the knowledge of AmbiCom, threatened, except as
set forth in AmbiCom Disclosure Documents, (ii) AmbiCom is not subject to any
outstanding order, injunction or decree which has had or, insofar as can be
reasonably foreseen, individually or in the aggregate will have a material
adverse effect on AmbiCom, and no state of facts exist which could reasonably be
foreseen to give rise to litigation, threatened or otherwise.



 
11.
Taxes. (i) To AmbiCom’s knowledge, each of AmbiCom and its subsidiaries has
filed all material tax returns and reports required to be filed by it and all
such returns and reports are complete and correct in all material respects, or
requests for extensions to file such returns or reports have been timely filed,
granted and have not expired, except to the extent that such failures to file,
to be complete or correct or to have extensions granted that remain in effect
individually or in the aggregate would not have a material adverse effect on
AmbiCom.


 
Page 8 of 26

--------------------------------------------------------------------------------

 

AmbiCom and each of its subsidiaries has paid (or AmbiCom has paid on its
behalf) all taxes (as defined herein) shown as due on such returns.


(ii) As used in this Agreement, “taxes” shall include all (x) federal, state,
local or foreign income, property, sales, excise and other taxes or similar
governmental charges, including any interest, penalties or additions with
respect thereto, (y) liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group, and (z) liability for the payment of any amounts as a
result of being party to any tax sharing agreement or as a result of any express
or implied obligation to indemnify any other person with respect to the payment
of any amounts of the type described in clause (x) or (y).


 
12.
Financial Statements. The Ambicom Financial Statements comply as to form in all
material respects with applicable accounting requirements with respect thereto;
and fairly present, in all material respects, on a consolidated basis, the
financial position of AmbiCom at, and the results of its operations for, each of
the periods then ended and were prepared in conformity with GAAP applied on a
consistent basis, except as otherwise disclosed therein and, subject to normal
year-end adjustments, the absence of footnote disclosures, and any other
adjustments described therein, it being understood the financial statements for
year ended December 31, 2008 and subsequent are unaudited.



 
13.
Absence of Certain Changes or Events. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby, since
December 31, 2008, AmbiCom and its subsidiaries have conducted their business
only in the ordinary course and to AmbiCom’s knowledge there has not been any
material adverse change in AmbiCom’s businesses or finances.



 
14.
Intellectual Property. To the knowledge of AmbiCom, AmbiCom and its subsidiaries
own or have a valid license to use all trademarks, service marks, trade names,
patents and copyrights (including any registrations or applications for
registration of any of the foregoing) (collectively, the “AmbiCom Intellectual
Property”) necessary to carry on its business substantially as currently
conducted and as set forth in its business plan and as otherwise represented,
except for such AmbiCom Intellectual Property the failure of which to own or
validly license individually or in the aggregate would not have a material
adverse effect on AmbiCom. Neither AmbiCom nor any such subsidiary has received
any notice of infringement of or conflict with, and, to AmbiCom’s knowledge,
there are no infringements of or conflicts (i) with the rights of others with
respect to the use of, or (ii) by others with respect to, any AmbiCom
Intellectual Property that individually or in the aggregate, in either such
case, would have a material adverse effect on AmbiCom. AmbiCom is the owner of
its patents free and clear of any liens, encumbrances, or licenses. AmbiCom has
no knowledge of pending or threatened claims of infringement or interference
involving these patents nor any set of facts that would give rise to claims of
infringement or interference involving these patents. Notwithstanding and
without limiting the foregoing, AmbiCom specifically represents that it owns the
name AmbiCom, and except in the one instance disclosed that is disputed, no
other party is using the name AmbiCom anywhere in the world.



 
15.
Full Disclosure. The documents, certificates, and other writings furnished or to
be furnished by or on behalf of AmbiCom to AAC pursuant to the provisions of
this Agreement, taken together in the aggregate, do not and will not contain any
untrue statement of a material fact, or omit to state any material fact
necessary to make the statements made, in the light of the circumstances under
which they are made, not misleading.


 
Page 9 of 26

--------------------------------------------------------------------------------

 

SECTION 3.2. Representations and Warranties of AAC. AAC to the extent applicable
and with regard to itself, represents and warrants to AmbiCom the following.


 
1.
Organization, Standing and Corporate Power. (i) AAC is a corporation or other
legal entity duly organized, validly existing and in good standing (with respect
to jurisdictions which recognize such concept) under the laws of the
jurisdiction in which it is organized and has the requisite corporate or other
power, as the case may be, and authority to carry on its business as now being
conducted, except, as to subsidiaries, for those jurisdictions where the failure
to be so organized, existing or in good standing individually or in the
aggregate would not have a material adverse effect on AAC. Each of AAC and its
subsidiaries is duly qualified or licensed to do business and is in good
standing (with respect to jurisdictions which recognize such concept) in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
except for those jurisdictions where the failure to be so qualified or licensed
or to be in good standing individually or in the aggregate would not have a
material adverse effect on AAC, (ii) AAC has delivered to AmbiCom prior to the
execution of this Agreement, complete and correct copies of its Articles of
Incorporation and bylaws, as amended to date.



 
2.
Subsidiaries. AAC does not beneficially own any subsidiaries nor does it own any
capital stock or other proprietary interest, directly, indirectly in any
corporation, trust, partnership, joint venture or other entity.



 
3.
Authority; Noncontravention. AAC has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement by AAC and the
consummation by AAC of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action on the part of AAC. This
Agreement has been duly executed and delivered by AAC and, assuming the due
authorization, execution and delivery by AmbiCom, constitutes the only legal,
valid and binding obligations of AAC, enforceable against AAC in accordance with
its terms. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions of this Agreement will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of a benefit under, or result in the creation of any Lien
upon any of the properties or assets of AAC or any of its subsidiaries under,
(i) the articles of incorporation or bylaws of AAC or the comparable
organizational documents of any of its subsidiaries, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license or similar authorization
applicable to AAC or any of its subsidiaries or their respective properties or
assets or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to AAC or any of its subsidiaries or
their respective properties or assets, other than, in the case of clauses (ii)
and (iii), any such conflicts, violations, defaults, rights, losses or Liens
that individually or in the aggregate would not (x) have a material adverse
effect on AAC or (y) reasonably be expected to impair the ability of AAC to
perform its obligations under this Agreement. No consent approval, order or
authorization of action by, or in respect of. or registration, declaration or
filing with, any Governmental Entity is required by or with respect to AAC or
any of its subsidiaries in connection with the execution and delivery of this
Agreement by AAC or the consummation by AAC of the transactions contemplated by
this Agreement, except for (1) the filing with the SEC of such reports under
Section 13(a), 13(d), 15(d) or 16(a) of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement; (2) the filing appropriate documents with the relevant authorities of
other states in which AAC is qualified to do business and such filings with
Governmental Entities to satisfy the applicable requirements of state securities
or “blue sky” laws; and (3) such consents, approvals, orders or authorizations
the failure of which to be made or obtained individually or in the aggregate
would not (x) have a material adverse effect on AAC, or (y) reasonably be
expected to impair the ability of AAC to perform its obligations under this
Agreement.


 
Page 10 of 26

--------------------------------------------------------------------------------

 

AAC is not in material violation of, or in default under, (i) any term or
provision of its Articles of Incorporation or bylaws; or (ii) any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over it or any of its
properties or business. AAC owns, possesses or has obtained all material
governmental and other licenses, permits, certifications, registration,
approvals or consents and other authorizations necessary to own or lease, as the
case may be, and to operate its properties and to conduct its business or
operations as presently conducted and all such governmental and other licenses,
permits, certifications, registrations, approvals, consents and other
authorizations are outstanding and in good standing and mere are no existing
actions, seeking to cancel, terminate or limit such licenses, permits,
certifications, registrations, approvals or consents or authorizations.


 
4.
Undisclosed Liabilities; Financial Statements. AAC has delivered to AmbiCom its
unaudited financial statements, relating to the period ended December 31, 2008
(the “AAC Financial Statements”). To AAC’s knowledge, the AAC Financial
Statements fairly present the financial position and results of operations of
AAC for the periods presented.



 
5.
Information Supplied. None of the information supplied or to be supplied by AAC
specifically for inclusion or incorporation by reference in any registration
statements, prospectuses, reports, schedules or other documents to be filed with
the SEC or any other governmental entity, shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. All SEC Filings will
comply as to form and substance in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations
thereunder, except that no representation or warranty is made by AAC with
respect to statements made or incorporated by reference therein based on
information supplied by AmbiCom specifically for inclusion or incorporation by
reference in any subsequent SEC Filing.


 
Page 11 of 26

--------------------------------------------------------------------------------

 

 
6.
Absence of Certain Changes or Events. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby since
July 29, 2008, AAC and its subsidiaries have conducted their business only in
the ordinary course since such date and prior to the date hereof, and there has
not been (i) any material adverse change in AAC, (ii) any declaration, setting
aside or payment of any dividend or other distribution (whether in cash, stock
or property) with respect to any of AACs capital stock, (iii) any split,
combination or reclassification of any of AACs capital stock or any issuance or
the authorization of any issuance of any other securities in respect of, in lieu
of or in substitution for shares of AACs capital stock, (iv)(A) any granting by
AAC or any of its subsidiaries to any current or former director, executive
officer or other key employee of AAC or its subsidiaries of any increase in
compensation, bonus or other benefit, (B) any granting by AAC or any of its
subsidiaries to any such current or former director, executive officer or key
employee of any increase in severance or termination pay, or (C) any entry by
AAC or any of its subsidiaries into, or any amendment of, any employment,
deferred compensation consulting, severance, termination or indemnification
agreement with any such current or former director, executive officer or key
employee, (v) except insofar as may have been required by a change in USOAAP,
any change in accounting methods, principles or practices by AAC materially
affecting its assets, liabilities or business, or (vi) any tax election that
individually or in the aggregate would have a material adverse effect on AAC or
any of its tax attributes or any settlement or compromise of any material income
tax liability.



 
7.
Compliance with Applicable Laws; Litigation. (i) To the knowledge of AAC, AAC
holds all permits, licenses, variances, exemptions, orders, registrations and
approvals of all Governmental Entities which are required for the operation of
the businesses of AAC (the “AAC Permits”) except where the failure to have any
such AAC Permits individually or in the aggregate would not have a material
adverse effect on AAC. AAC is in compliance with the terms of the AAC Permits
and all applicable statutes, laws, ordinances, rules and regulations, except
where the failure so to comply individually or in the aggregate would not have a
material adverse effect on AAC. As of the date of this Agreement, no action,
demand, requirement or investigation by any Governmental Entity and no suit,
action or proceeding by any person, in each case with respect to AAC or any of
its respective properties, is pending or, to the knowledge of AAC, threatened,
except as set forth in AAC Disclosure documents, (ii) AAC is not subject to any
outstanding order, injunction or decree which has had or, insofar as can be
reasonably foreseen, individually or in the aggregate will have a material
adverse effect on AAC.



 
8.
Absence of Benefit Plans. AAC has no severance, or employment agreements or
policies, bonus, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding providing benefits to any
current or former employee, officer or director of AAC.



 
9.
ERISA Compliance. AAC has never had any employee, medical or pension benefit
plans.



 
10.
Taxes. (i) AAC has filed all material tax returns and reports required to be
filed by it and all such returns and reports are complete and correct in all
material respects, or requests for extensions to file such returns or reports
have been timely filed, granted and have not expired, except to the extent that
such failures to file, to be complete or correct or to have extensions granted
that remain in effect individually or in the aggregate would not have a material
adverse effect on AAC. AAC has paid (or AAC has paid on its behalf) all taxes
shown as due on such returns, and the most recent financial statements contained
in the AAC SEC Documents reflect an adequate reserve in accordance with USGAAP
for all taxes payable by AAC for all taxable periods and portions thereof
accrued through the date of such financial statements.


 
Page 12 of 26

--------------------------------------------------------------------------------

 

 
11.
State Takeover Statutes; Certificate of Incorporation. The Board of Directors of
AAC (including the disinterested Directors thereof) has unanimously approved
this Agreement and the transactions contemplated hereby and such approval
constitutes approval of the Acquisition, and the other transactions contemplated
hereby by the AAC Board of Directors and constitutes approval of the Acquisition
the issuance of AAC Preferred Stock in connection therewith and the other
transactions contemplated hereby.



 
12.
Intellectual Property. To the knowledge of AAC, AAC owns or has a valid license
to use all trademarks, service marks, trade names, patents and copyrights
(including any registrations or applications for registration of any of the
foregoing) (collectively, the “AAC Intellectual Property”) necessary to cam on
its business substantially as currently conducted, except for such AAC
Intellectual Property the failure of which to own or validly license
individually or in the aggregate would not have a material adverse effect on
AAC. AAC has not received any notice of infringement of or conflict with, and,
to AAC’s knowledge, there are no infringements of or conflicts (i) with the
rights of others with respect to the use of, or (ii) by others with respect to,
any AAC Intellectual Property that individually or in the aggregate, in either
such case, would have a material adverse effect on AAC.



 
13.
Certain Contracts. AAC is not a party to or bound by (i) any “material contract”
(as such term is defined in item 601 (b)( 10) of Regulation S-K of the SEC),
(ii) any non-competition agreement or any other agreement or obligation which
purports to limit in any material respect the manner in which, or the localities
in which, all or any material portion of the business of AAC (including
AmbiCom), taken as a whole, is or would be conducted, or (iii) any contract or
other agreement which would prohibit or materially delay the consummation of the
Acquisition or any of the transactions contemplated by this Agreement (all
contracts of the type described in clauses (i) and (ii) being referred to herein
as “AAC Material Contracts”). Each AAC Material Contract is valid and binding on
AAC and is in full force and effect, and AAC has in all material respects
performed all obligations required to be performed by it to date under each AAC
Material Contract, except where such noncompliance, individually or in the
aggregate, would not have a material adverse effect on AAC. AAC does not know
of, nor has received notice of, any violation or default under (nor, to the
knowledge of AAC, does there exist any condition which with the passage of time
or the giving of notice or both would result in such a violation or default
under) any AAC Material Contract.



ARTICLE IV


COVENANTS RELATING TO CONDUCT OF BUSINESS SECTION


SECTION 4.1. Conduct of Business.


 
1.
Conduct of Business. Except as may otherwise be expressly contemplated by this
Agreement or as consented to by the other Party in writing, such consent not to
be unreasonably withheld or delayed, during the period from the date of this
Agreement to the Effective Time, each Party shall carry on its business in the
ordinary course consistent with past practice and in compliance in all material
respects with all applicable laws and regulations and, to the extent consistent
therewith, use all reasonable efforts to preserve intact their current business
organizations, use reasonable efforts to keep available the services of their
current officers and other key employees and preserve their relationships with
those persons having business dealings with them to the end that their goodwill
and ongoing businesses shall be unimpaired at the Closing. Without limiting the
generality of the foregoing (but subject to the above exceptions), except as
otherwise contemplated by this Agreement, during the period from the date of
this Agreement to the Closing, AAC shall not:


 
Page 13 of 26

--------------------------------------------------------------------------------

 

 
i.
(x) declare, set aside or pay any cash dividends on, make any other
distributions in respect of, or enter into any agreement with respect to the
voting of, any of its capital stock, (y) split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock;



 
ii.
issue, deliver, sell, pledge or otherwise encumber or subject to any Lien any
shares of its capital stock, any other voting securities or any securities
convertible into, or any rights, warrants or options to acquire, any such
shares, voting securities or convertible securities;



 
iii.
except as contemplated hereby, amend its certificate of incorporation. By-Laws
or other comparable organizational documents;



 
iv.
acquire or agree to acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any person;



 
v.
sell, lease, license, mortgage or otherwise encumber or subject to any Lien or
otherwise dispose of any of its properties or assets (including securitization);



 
vi.
incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for the obligations of any person for borrowed money; or



 
vii.
authorize, or commit or agree to take, any of the foregoing actions.



 
2.
Other Actions. Except as required by law, AmbiCom and AAC shall not voluntarily
take any action that would, or that could reasonably be expected to, result in
any of the representations and warranties of such party set forth in this
Agreement that are qualified as to materiality becoming untrue at the Effective
Time.



 
3.
Advise of Changes. AmbiCom and AAC shall promptly advise the other Party orally
and in writing to the extent it has knowledge of (i) any representation or
warranty made by it contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by it to comply in any
material respect with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement and
(iii) any change or event having, or which, insofar as can reasonably be
foreseen, could reasonably be expected to have a material adverse effect on such
party or on the truth of their respective representations and warranties or the
ability of the conditions set forth in Article VI to be satisfied; provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of the parties (or remedies with respect thereto) or the
conditions to the obligations of the parties under this Agreement.


 
Page 14 of 26

--------------------------------------------------------------------------------

 

SECTION 4.2. No Solicitation by AmbiCom.


 
1.
AmbiCom shall not, nor shall they authorize or permit any of their directors,
officers or employees or any investment banker, financial advisor, attorney,
accountant or other representative retained by them or any of their subsidiaries
to. directly or indirectly through another person, (i) solicit, initiate or
encourage (including by way of furnishing information), or take any other action
designed to facilitate, any inquiries or the making of any proposal which
constitutes any AmbiCom Takeover Proposal (as defined below) or (ii) participate
in any discussions or negotiations regarding any AmbiCom Takeover Proposal;
provided, however, that if the Board of Directors of AmbiCom determines in good
faith, based on the advice of outside counsel, that it is necessary to do so in
order to act in a manner consistent with its fiduciary duties to AmbiCom’s
stockholders under applicable law, AmbiCom may, in response to a AmbiCom
Superior Proposal (as defined in Section 4.2(b)) which was not solicited by it,
which did not otherwise result from a breach of this Section 4.2(a) and subject
to providing prior written notice of its decision to take such action to AmbiCom
and compliance with Section 4.2(c) (x) furnish information with respect to
AmbiCom and its subsidiaries to any person making a AmbiCom Superior Proposal
pursuant to a customary confidentiality agreement (as determined by AmbiCom
based on the advice of its outside counsel, the terms of which are no more
favorable to such person than those normally utilized to protect the
confidential information of the disclosing party) and (y) participate in
discussions or negotiations regarding such AmbiCom Superior Proposal. For
purposes of this Agreement, “AmbiCom Takeover Proposal” means any inquiry,
proposal or offer from any person relating to any direct or indirect acquisition
or purchase of a business that constitutes 50% or more of the net revenues, net
income or the assets of AmbiCom and its subsidiaries, taken as a whole, or 10%
or more of any class of equity securities of AmbiCom, any tender offer, exchange
offer or other transactions that if consummated would result in any person
beneficially owning 10% or more of any class of equity securities of AmbiCom, or
any merger, consolidation, business combination, recapitalization, liquidation,
dissolution or similar transaction involving AmbiCom or the AmbiCom Capital
Stock other than the transactions contemplated by this Agreement.



 
2.
Except as expressly permitted by this Section 4.2, neither the Board of
Directors of AmbiCom nor any committee thereof shall (i) withdraw or modify, or
propose publicly to withdraw or modify, in a manner adverse to AAC, the approval
or recommendation by such Board of Directors, this Agreement or the issuance of
AmbiCom Capital Stock in connection with the Acquisition, (ii) approve or
recommend, or propose publicly to approve or recommend, any AmbiCom Takeover
Proposal, or (iii) cause AmbiCom to enter into any letter of intent, agreement
in principle, acquisition agreement or other similar agreement (each, a “AmbiCom
Acquisition Agreement”) related to any AmbiCom Takeover Proposal.
Notwithstanding the foregoing, at any time prior to the obtaining of the AmbiCom
Stockholder Approval, the Board of Directors of AmbiCom, to the extent that it
determines in good faith, based upon the advice of outside counsel, that it is
necessary to do so in order to act in a manner consistent with its fiduciary
duties to AmbiCom’s stockholders under applicable law, may (subject to this and
the following sentences) terminate this Agreement solely in order to
concurrently enter into any AmbiCom Acquisition Agreement with respect to any
AmbiCom Superior Proposal, but only at a time that is after the fifth business
day following AmbiCom’s receipt of written notice advising AmbiCom that the
Board of Directors of AmbiCom is prepared to accept an AmbiCom Superior
Proposal, specifying the material terms and conditions of such AmbiCom Superior
Proposal and identifying the person making such AmbiCom Superior Proposal. For
purposes of this Agreement, a “AmbiCom Superior Proposal” means any proposal
made by a third party to acquire, directly or indirectly, including pursuant to
a tender offer, exchange offer, merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction, for
consideration consisting of cash and/or securities, more than 50% of the
combined voting power of the shares of AmbiCom Common Stock then outstanding or
all or substantially all the assets of AmbiCom and otherwise on terms which the
Board of Directors of AmbiCom determines in its good faith judgment (based on
the advice of a financial advisor of nationally recognized reputation) to be
more favorable to AmbiCom stockholders than the Acquisition and for which
financing, to the extent required, is then committed or which, in the good faith
judgment of the Board of Directors of AmbiCom based on the advice of its
financial advisor, is reasonably capable of being obtained by such third party.


 
Page 15 of 26

--------------------------------------------------------------------------------

 

 
3.
In addition to the obligations of AmbiCom set forth in paragraphs (a) and (b) of
this Section 4.2, AmbiCom shall immediately advise AAC orally and in writing of
any request for information or of any AmbiCom Takeover Proposal, the material
terms and conditions of such request or AmbiCom Takeover Proposal and the
identity of the person making such request or AmbiCom Takeover Proposal. AmbiCom
will keep AAC reasonably informed of the status and details (including
amendments or proposed amendments) of any such request or AmbiCom Takeover
Proposal. AAC shall treat any information it receives from AmbiCom pursuant to
this section as confidential information.



 
4.
Nothing contained in this Section 4.2 shall prohibit AmbiCom from taking and
disclosing to its stockholders a position contemplated by Rule 14e-2(a)
promulgated under the Exchange Act or from making any disclosure to AmbiCom’s
stockholders if, in the good faith judgment of the Board of Directors of AmbiCom
after consultation with outside counsel, failure so to disclose would be
inconsistent with its obligations under applicable law; provided, however, that
neither AmbiCom nor its Board of Directors nor any committee thereof shall
withdraw or modify, or propose publicly to withdraw or modify, its position with
respect to this Agreement, the Acquisition, the issuance of AmbiCom Common Stock
in connection with the Acquisition, or approve or recommend, or propose publicly
to approve or recommend, an AmbiCom Takeover Proposal.



ARTICLE V


ADDITIONAL AGREEMENTS


SECTION 5.1. Access to Information; Confidentiality. Both AmbiCom and AAC shall
afford to the other party and to the officers, employees, accountants, counsel,
financial advisors and other representatives of such other party, reasonable
access during normal business hours during the period prior to the Closing to
all their respective properties, books, contracts, commitments, personnel and
records and, during such period, both AmbiCom and AAC shall furnish promptly to
the other party (a) a copy of each report, schedule, registration statement and
other document tiled by it during such period pursuant to the requirements of
federal or state securities laws and (b) all other information concerning its
business, properties and personnel as such other party may reasonably request.
No review pursuant to this Section 5.1 shall affect any representation or
warranty given by the other party hereto. Both AmbiCom and AAC will hold, and
will cause its respective officers, employees, accountants, counsel, financial
advisors and other representatives and affiliates to hold, any nonpublic
information in accordance with the terms of the Confidentiality Agreement.

 
Page 16 of 26

--------------------------------------------------------------------------------

 

SECTION 5.2 Best Efforts.


 
1.
Upon the terms and subject to the conditions set forth in this Agreement, each
of the parties aerees to use their commercially reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Acquisition and the other transactions contemplated by this
Agreement, including (i) the obtaining of all necessary’ actions or nonactions,
waivers, consents and approvals from Governmental Entities and the making of all
necessary registrations and filings and the taking of all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Entity, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement, including seeking to have any stay or temporary restraining
order entered by any court or other Governmental Entity vacated or reversed, and
(iv) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by. and to fully carry out the purposes
of this Agreement. Nothing set forth in this Section 5.2(a) will limit or affect
actions permitted to be taken pursuant to Sections 4.1 and 4.2.



 
2.
In connection with and without limiting the foregoing, AmbiCom and AAC shall
each (i) take all action necessary to ensure that no state statute or regulation
is or becomes applicable to the Acquisition, this Agreement, or any of the other
transactions contemplated by this Agreement and if any state statute or
regulation becomes applicable to this Agreement, or any other transaction
contemplated by this Agreement, take all action necessary to ensure that the
Acquisition and the other transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effect of such statute or regulation on
the Acquisition and the other transactions contemplated by this Agreement.



 
3.
As part of the transaction and as soon as an active trading market has been
established, AAC will use its commercially reasonable best efforts to arrange
for an agreed level of financing to be provided for growth of the business in
accordance with the business plan prepared in advance by AmbiCom and approved by
AAC, which among other things will set forth benchmarks related dates and
corresponding levels of financing, with the amount initially estimated to be no
less than $1,500,000 over the first 18-month period and a similar amount over
the next subsequent 18-month period.


 
Page 17 of 26

--------------------------------------------------------------------------------

 

SECTION 5.3. Reverse Merger. It is recognized by the parties hereto that AAC
intends to identify a public company to be involved in a “reverse merger” with
terms substantially similar as this Agreement. At the closing of any such
“reverse merger,” the parties anticipate the public company shall issue shares
of its preferred stock to the former AmbiCom preferred shareholders in exchange
for its shares of preferred stock of AAC, and the warrants to the common
shareholders in exchange for its warrants in AAC, subject to the same provisions
and restrictions on transfer as set forth in this Agreement


SECTION 5.4. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement, and the transactions contemplated by this Agreement, shall
be paid by the party incurring such fees or expenses, whether or not the
Acquisition is consummated.


SECTION 5.5. Public Announcements. AAC and AmbiCom will consult with each other
before issuing, and provide each other the opportunity to review, comment upon
and concur with and use reasonable efforts to agree on. any press release or
other public statements with respect to the transactions contemplated by this
Agreement, including the Acquisition, and shall not issue any such press release
or make any such public statement prior to such consultation, except as either
party may determine is required by applicable law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange. The parties agree that the initial press release to be issued with
respect to the transactions contemplated by this Agreement shall be in the form
heretofore agreed to by the parties.


SECTION 5.6. Tax Treatment. No representation or warranty is being made by any
party to any other regarding the treatment of this transaction for federal or
state income taxation. Each party has relied exclusively on its own legal,
accounting and other tax adviser regarding the treatment of the transaction for
federal and state income taxes and on no representation, warranty, or assurance
from any other party or such other party’s legal, accounting, or other adviser.


SECTION 5.7. Company Officers; Employment Contracts; Equity Awards. At or prior
to the Closing Date, AAC will enter into employment agreements with Kenneth
Cheng CEO and other key employees as determined by and in form and substance
reasonably satisfactory to Kenneth Cheng, AmbiCom and AAC. AACs Board of
Directors shall authorize a Stock Option Plan, subject to shareholder approval,
in form and substance reasonably satisfactory to AmbiCom and designed to
maximize tax attributes.


SECTION 5.8. Post-Acquisition Operations. Following the Closing, AAC shall
maintain its principal corporate office in California.


SECTION 5.9. Conveyance Taxes. AAC and AmbiCom shall cooperate in the
preparation, execution and filing of all returns, questionnaires, applications
or other documents regarding any real property transfer or gains, sales, use,
transfer, value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees or any similar taxes which become payable in
connection with the transactions contemplated by this Agreement that are
required or permitted to be filed on or before the Closing. AAC shall pay, and
AmbiCom shall pay, without deduction or withholding from any amount payable to
the holders of AmbiCom Common and Preferred Stock, any such taxes or fees
imposed by any Governmental Entity (and any penalties and interest with respect
to such taxes and fees), which become payable in connection with the
transactions contemplated by this Agreement, on behalf of their respective
stockholders.

 
Page 18 of 26

--------------------------------------------------------------------------------

 

ARTICLE VI


CONDITIONS PRECEDENT


SECTION 6.1. Conditions to Each Party’s Obligation to Effect the Acquisition.
The respective obligation of each party to effect the Acquisition is subject to
the satisfaction or waiver on or prior to the Closing Date of the following
conditions:


 
1.
Stockholder and Creditor Approvals. If required by applicable law, each of the
AmbiCom common and preferred stockholder approvals and the approval of the
creditors of AmbiCom shall have been obtained, and copies of said approvals
shall have been provided to AAC by AmbiCom.



 
2.
Governmental and Regulatory Approvals. Other than the filing provided for under
Section 1.3, all consents, approvals and actions of, filings with and notices to
any Governmental Entity-required of AmbiCom, .AAC or any of their subsidiaries
to consummate the Acquisition and the other transactions contemplated hereby,
the failure of which to be obtained or taken (i) is reasonably expected to have
a material adverse effect on the Surviving Corporation and its prospective
subsidiaries, taken as a whole, or (ii) will result in a violation of any laws,
shall have been obtained, all in form and substance reasonably satisfactory to
AmbiCom and AAC.



 
3.
No Injunctions or Restraints. No judgment, order, decree, statute, law,
ordinance, rule or regulation, entered, enacted, promulgated, enforced or issued
by any court or other Governmental Entity of competent jurisdiction or other
legal restraint or prohibition (collectively, “Restraints”) shall be in effect
(i) preventing the consummation of the Acquisition, or (ii) which otherwise is
reasonably likely to have a material adverse effect on AmbiCom or AAC, as
applicable; provided, however, that each of the parties shall have used its
commercially reasonable best efforts to prevent the entry of any such Restraints
and to appeal as promptly as possible any such Restraints that may be entered.



 
4.
Public Transaction. AAC shall enter into a binding agreement within two weeks
after the completion of the 2008 audit to become public through a reverse merger
type transaction.



SECTION 6.2. Conditions to Obligations of AAC. The obligation of AAC to effect
the Acquisition is further subject to satisfaction or waiver of the following
conditions:


 
1.
Representations and Warranties. The representations and warranties of AmbiCom
set forth herein shall be true and correct both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to “materiality” or “material
adverse effect” set forth therein) does not have, and is not likely to have,
individually or in the aggregate, a material adverse effect on AmbiCom.



 
2.
Performance of Obligations of AmbiCom. AmbiCom shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.


 
Page 19 of 26

--------------------------------------------------------------------------------

 

 
3.
No Material Adverse Change. At any time after the date of this Agreement there
shall not have occurred any material adverse change relating to AmbiCom.



SECTION 6.3. Conditions to Obligations of AmbiCom. The obligation of AmbiCom to
effect the Acquisition is further subject to satisfaction or waiver of the
following conditions:


 
1.
Representations and Warranties. The representations and warranties of AAC set
forth herein shall be true and correct both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to “materiality,” or “material
adverse effect” set forth therein) does not have, and is not likely to have,
individually or in the aggregate, a material adverse effect on AAC.



 
2.
Performance of Obligations of AAC. AAC shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.



 
3.
No Material Adverse Change. At any time after the date of this Agreement there
shall not have occurred any material adverse change relating to AAC.



SECTION 6.4. Frustration of Closing Conditions. Neither AmbiCom nor AAC may rely
on the failure of any condition set forth in Section 6.1, 6.2 or 6.3, as the
case may be. to be satisfied if such failure was caused by such party’s failure
to use commercially reasonable best efforts to consummate the Acquisition and
the other transactions contemplated by this Agreement. Any term, condition or
provision of the closing conditions may be waived which shall not affect the
validity of the Acquisition.


ARTICLE VII


TERMINATION, AMENDMEN I AND WAIVER


SECTION 7.1. Termination. This Agreement may be terminated at any time prior to
the Closing Date, and (except in the case of 7.1(d) or 7.1(e)) whether before or
after the AmbiCom Stockholder Approval.


 
1.
by mutual written consent of AmbiCom and AAC:



 
2.
by AAC:



 
i.
if the Acquisition shall not have been consummated by June 15, 2009; provided,
however, that the right to terminate this Agreement pursuant to this Section
7.1(b)(i) shall not be available to any parry whose failure to perform any of
its obligations under this Agreement results in the failure of the Acquisition
to be consummated by such time; provided, however, that this Agreement may be
extended not more than 30 days by either party by written notice to the other
party if the Acquisition shall not have been consummated as a direct result of
AmbiCom or AAC having failed to receive all regulatory approvals required to be
obtained with respect to the Acquisition.


 
Page 20 of 26

--------------------------------------------------------------------------------

 
 
 
ii.
if any Restraint having any of the effects set forth in Section 6.1(c) shall be
in effect and shall have become final and nonappealable; provided, that the
party seeking to terminate this Agreement pursuant to this Section 7.1(b)(ii)
shall have used commercially reasonable best efforts to prevent the entry of and
to remove such Restraint;



 
3.
by AAC, if AmbiCom shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.2(a) or (b), and (B)
is incapable of being cured by AAC or is not cured within 60 days of written
notice thereof:



 
4.
by AAC in accordance with Section 4.2; provided that, in order for the
termination of this Agreement pursuant to this paragraph (d) to be deemed
effective. AAC shall have complied with all provisions contained in Section 4.2,
including the notice provisions therein, and with applicable requirements; or



 
5.
by AmbiCom, if AAC shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.3(a) or (b), and (B)
is incapable of being cured by AmbiCom or is not cured within 60 days of written
notice thereof.



SECTION 7.2. Effect of Termination. In the event of termination of this
Agreement by either AmbiCom or AAC as provided in Section 7.1, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of AAC. AAC or AmbiCom, other than the provisions of this
Section 7.2 and Article VIII, which provisions survive such termination, and
except to the extent that such termination results from the willful and material
breach by a party of any of its representations, warranties, covenants or
agreements set forth in this Agreement.


SECTION 7.3. Amendment. This Agreement may be amended by the parties at any time
before or after the AmbiCom Stockholder Approval. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties.


SECTION 7.4. Extension; Waiver. At any time, a party may (a) extend the time for
the performance of any of the obligations or other acts of the other parties, or
(b) waive any inaccuracies in the representations and warranties of the other
parties contained in this Agreement or in any document delivered pursuant to
this Agreement.


SECTION 7.5. Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 7.1, an amendment of this
Agreement pursuant to Section 7.3 or an extension or waiver pursuant to Section
7.4 shall, in order to be effective, require, in the case of AAC or AmbiCom,
action by its Board of Directors or, with respect to any amendment to this
Agreement, the duly authorized committee of its Board of Directors to the extent
permitted by law.

 
Page 21 of 26

--------------------------------------------------------------------------------

 

ARTICLE VIII


SURVIVAL AND INDEMNIFICATION


SECTION 8.1. Survival of Representations and Warranties. The representations and
warranties of AAC and AmbiCom shall survive the execution and delivery hereof
and the Closing hereunder.


SECTION 8.2. Indemnify by AmbiCom. AmbiCom shall indemnify, defend and hold
harmless AAC, its parent(s), subsidiaries, affiliates, directors, officers,
agents and employees (the “AAC Indemnified Parties”) against and in respect of
any and all liabilities including interest, penalties and reasonable attorneys’
fees, that the AAC Indemnified Parties shall incur or suffer, which arise or
result from, or relate to (a) any breach by AmbiCom of any of its
representations or warranties contained in the Agreement, or the failure of
AmbiCom to perform any covenant or agreement contained in the Agreement, or in
any schedule, certificate, exhibit or other instrument furnished or to be
furnished by AmbiCom under the Agreement, (b) any and all claims of whatever
nature, asserted (with or without the commencement of legal action) against the
AAC Indemnified Parties with respect to any liabilities or assets not disclosed,
and (c) any and all claims of whatever nature, asserted (but only upon the
commencement of legal action) against the AAC Indemnified Parties by any
creditor or shareholder of AmbiCom or by any third party making a claim through
or on behalf of such creditor or shareholder.


SECTION 8.3. Indemnity by AAC. AAC shall indemnify, defend and hold harmless
AmbiCom, its parentis), subsidiaries, affiliates, directors, officers, agents
and employees (the ‘‘AmbiCom Indemnified Parties”) against and in respect of any
and all liabilities including interest, penalties and reasonable attorneys’
fees, that the AmbiCom Indemnified Parties shall incur or suffer, which arise or
result from, or relate to (a) any breach by AAC of any of its representations or
warranties contained in the Agreement, or the failure of AAC to perform any
covenant or agreement contained in the Agreement, or in any schedule,
certificate exhibit or other instrument furnished or to be furnished by AAC
under the Agreement and (b) any and all claims of whatever nature, asserted (but
only upon the commencement of legal action) against the AmbiCom Indemnified
Parties by any creditor or shareholder of AAC or by any third party making a
claim through or on behalf of such creditor or shareholder.


ARTICLE IX


GENERAL PROVISIONS


SECTION 9.1. Survival of Representations and Warranties. The representations and
warranties in this Agreement shall survive the Closing.


SECTION 9.2. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


 
1.
if to AAC, to



AmbiCom Acquisition Corporation
9903 Santa Monica Blvd.
Suite 918
Beverly Hills, CA 90212


Ann: Lyn Tanner

 
Page 22 of 26

--------------------------------------------------------------------------------

 
 
with a copy to:


Christopher L. Cella
Cella Lange & Cella LLP
23120 Alicia Parkway, Suite 200
Mission Viejo, CA 92692


 
2.
if to AmbiCom, to



AmbiCom Inc.
405 River Oaks Parkway
San Jose, CA 95134


with a copy to:


Wen-Ching Lin
1030 E El Camino Real Ste 288
Sunnyvale, CA 94087


SECTION 9.3. Definitions. For purposes of this Agreement:


 
1.
except for purposes of Section 5.10, an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
where “control” means the possession, directly or indirectly; of the power to
direct or cause the direction of the management policies of a person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise;



 
2.
“material adverse change” or “material adverse effect” means, when used in
connection with AmbiCom or AAC, any change, effect, event, occurrence or state
of facts that is, or would reasonably be expected to be, materially adverse to
the business, financial condition or results of operations of such party: and
the terms “material” and “materially” have correlative meanings;



 
3.
“person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity;



 
4.
a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person;
provided however, that with respect to AAC, such term shall not include AmbiCom;
and


 
Page 23 of 26

--------------------------------------------------------------------------------

 
 
 
5.
“knowledge” of any person which is not an individual means the knowledge of such
person’s executive officers or senior management of such person’s operating
divisions and segments, in each case after reasonable inquiry.



SECTION 9.4. Power of Attorney. AmbiCom hereby appoints AAC as its agent and
attorney-in-fact for the purpose of executing and delivering any and all
documents necessary to carry out the intent and provisions of this Agreement. In
the event AmbiCom refuses to comply with any of the provisions of this Agreement
or is not present at the Closing, any conveyance by such agent and
attorney-in-fact shall be a conveyance of all of the AmbiCom’s right, title, and
equity in and to the stock. This power of attorney is coupled with an interest
and may not be terminated by AmbiCom as long as this Agreement remains in
effect.


SECTION 9.5. Interpretation. When a reference is made in this Agreement to an
Article, Section or Exhibit, such reference shall be to an Article or Section
of, or an Exhibit to, this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed bv the words “without
limitation”. The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns.


SECTION 9.6. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.


SECTION 9.7. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) (a) constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.


SECTION 9.8. Governing Law; Disputes. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California regardless of
the laws that might otherwise govern under applicable principles of conflict of
laws thereof. .Any dispute, controversy or claim arising out of or in connection
with or relating to this Agreement, its formation or any breach or alleged
breach hereof, shall be determined and settled by arbitration in the City of
Beverly Hills, State of California, conducted by an arbitrator selected by the
parties from a panel of a private arbitration mediation service comprised
essentially of retired judges. The arbitration shall be conducted pursuant to
the then existing rules, regulations, practices and procedures of
JAMS/Endispute. Any decision rendered by the arbitrator shall be final,
conclusive and binding upon the parties to the arbitration and may be enforced
by the judgment and order of any court having competent jurisdiction. The party
first submitting the dispute to arbitration shall pay the full administrative
fee (for each party to the dispute) and shall be responsible for the total cost
of the arbitrator’s time, and any cancellation, adjournment, settlement, and/or
other standard administrative fees. All fees will be in accordance with the
private arbitration mediation service’s fee schedule in effect at the lime of
the tiling. The arbitrators shall have the right to award a party recovery of
all costs relating to the arbitration including, without limitation, the above
mentioned fees and costs, as well as reimbursement of legal fees and expenses.

 
Page 24 of 26

--------------------------------------------------------------------------------

 
 
SECTION 9.9. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in pan, by
operation of law or otherwise by either of the parties hereto without the prior
written consent of the other party. Any assignment in violation of the preceding
sentence shall be void. Subject to the preceding two sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.


SECTION 9.10. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


SECTION 9.11. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


[SIGNATURE PAGE FOLLOWS]

 
Page 25 of 26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, AAC and AmbiCom have caused this Agreement to be signed by
their respective officers thereunto duly authorized, all as of the date first
written above.









 
AmbiCom, Inc., a California corporation
                 
By:
/s/ Kenneth Cheng
   
Name:
Kenneth Cheng
   
Title:
Chief Executive Officer
                   
AmbiCom Acquisition Corp., a Nevada corporation
                 
By:
/s/ Lynn Tanner
   
Name:
Lynn Tanner
   
Title:
President
 

 

Page 26 of 26

--------------------------------------------------------------------------------